DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SYSTEM AND DEVICE INCLUDING MEMRISTORS MATERIAL IN PARALLEL--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, US 10454025 B1, in view of Kusai, US 20120091420 A1.

As to claim 1, Cheng discloses a system (see Col 1 Lines 17-26), comprising: 
a first conductive plate (see Fig 8A Ref 30) configured at least to receive an input signal (see Fig 9A); a second conductive plate (see Fig 8A Ref 12) configured at least to output an output signal (see Fig 9A); a first material (see Fig 8 Ref 28R) positioned between the first conductive plate and the second conductive plate; and a second material (see Fig 8 Ref 24R) positioned between the first conductive plate and the second conductive plate, the first material and the second material being in parallel electrically (see Fig 8 Refs 24R and 28R), the first memristor material being different from the second memristor material (see Col 9 Lines 38-48).



Kusai discloses a first memristor material and second memristor material.

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a system, as disclosed by Cheng, may implement a particular switching material, as disclosed by Kusai. The inventions are well known variants of memory device which engineer current-voltage responses, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kusai’s attempt to realize multi-bit functionality (see Kusai Para [0047]).

As to claim 2, Cheng and Kusai disclose the system of claim 1, further comprising 
a memristor, the memristor comprising the first conductive plate, the second conductive plate, the first memristor material, and the second memristor (see Kusai Para [0060] and [0065]).

As to claim 3, Cheng and Kusai disclose the system of claim 2, further comprising 
an integrated circuit (IC) (see Col 1 Lines 17-26), the IC comprising the memristor.

As to claim 4, Cheng and Kusai disclose the system of claim 3, wherein 


As to claim 5, Cheng and Kusai disclose the system of claim 2, wherein 
the first memristor material has a first current-voltage (I-V) curve (see Kusai Fig 3F), wherein 
the second memristor material has a second I-V curve (see Kusai Fig 3F), wherein 
the memristor has a third I-V curve (see Fig 9A), wherein 
each of the first, second, and third I-V curves is different (see Cheng Fig 9A and Kusai Fig 3F).

As to claim 12, Cheng and Kusai disclose the system of claim 2, wherein 
the memristor further comprises a barrier material (see Fig 8A Ref 26A), the barrier material extending from the first conductive plate to the second conductive plate, the barrier material positioned between the first memristor material and the second memristor material such that the first memristor material is not in contact with the second memristor material (see Fig 8A Ref 26A).

As to claim 15, Cheng and Kusai disclose a method, comprising: 
providing a first conductive plate (see Fig 8A Ref 30) configured to receive an input signal (see Fig 9A); providing a second conductive plate (see Fig 8A Ref 12) configured to output an output signal (see Fig 9A); providing a first memristor material (see Fig 8 Ref 28R, and see Kusai Para [0060] and [0065]) positioned between the first conductive .

Claim(s) 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, US 10454025 B1 and Kusai, US 20120091420 A1, in view of Cambou, US 20210314176 A1.

As to claim 6, Cheng and Kusai disclose the system of claim 5, wherein 
the third I-V curve is indicative of a response (see Fig 9A).

Cheng and Kusai do not appear to explicitly disclose an asymmetric time-based response.

Cambou discloses an asymmetric time-based response (see Cambou Para [0032]; The scope of an asymmetric time-based response is understood in view of the incident application’s disclosure in figures 5 and 10.).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a system, as disclosed by Cheng and Kusai, may engineer the time response of memristor memory cells, as disclosed by Cambou. The inventions are well known variants of memory device which engineer current-voltage responses, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Cambou’s attempt to accurately characterize measurement response (see Cambou Para [0032]).

As to claim 7, Cheng, Kusai, and Cambou disclose the system of claim 5, wherein 
the asymmetric time-based response is a homogenous asymmetric time-based response (see Cambou Para [0032]; The scope of a homogenous asymmetric time-based response is understood in view of the incident application’s disclosure in figures 5 and 10.).

As to claim 8, Cheng, Kusai, and Cambou disclose the system of claim 5, wherein 
the asymmetric time-based response is a compartmentalized asymmetric time-based response (see Cambou Para [0032]; The scope of a compartmentalized asymmetric time-based response is understood in view of the incident application’s disclosure in figures 5 and 10.)

As to claim 9, Cheng, Kusai, and Cambou disclose the system of claim 5, wherein 
the output signal has a signature based at least on the asymmetric time-based response (see Cambou Para [0032]).

As to claim 10, Cheng, Kusai, and Cambou disclose the system of claim 9, wherein 


As to claim 11, Cheng, Kusai, and Cambou disclose the system of claim 9, further comprising 
a circuit configured to use the signature of the output signal for at least one of: anti-piracy, cyber security authentication, unique data storage, or usage temperature authentication (see Cambou Para [0028]). 

Allowable Subject Matter
Claim(s) 13 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 13):
the barrier material is a fuse configured to permanently configure the memristor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yang, US 20190109178 A1 discloses a memristor material.
Zidan, US 20180233196 A1 discloses a memristor material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 03/12/2022